IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CHRISTINE CANNON,                         : No. 303 EAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
WILLIAM J. MACNEAL, JR., AND              :
ROSEMARY MACNEAL,                         :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.